Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“electric component” (claims 1, 5, 7-8) -- Para 49 of the instant specification -- “…the electric component 212 is a motor-generator…”;
“actuation system” (claims 1, 6, 9-10, 15-17) -- Para 52 of the instant specification - “…The actuation system 205 can be … a variable area nozzle, a variable fan blade angle, an adaptive fan system, and a rotating fan inlet guide vane…. a variable area turbine. The actuation system 205 can include any system operable to effect a variable cycle in the gas turbine engine 20, and may include components not directly in the gas path, such as, an intercooled cooling air control system with an adjustable flow control…”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 3 is objected to because “the current operation condition” in lines 3-4 should be --the current operating conditions--.  
Claim 4 is objected to because of the following informalities:
 “the power production, power absorption,” in line 2 should be --the power production and absorption subsystems,--;
“one or more other actuation subsystems” in line 3 should be --one or more other actuation subsystem--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 3 recites the limitation “calculating a plurality of commands to a plurality of power production and absorption subsystems for adjusting the variable cycle based on the current operation condition of the gas turbine engine using a plurality of models of the subsystems that describe relationships between the commands and respective impacts on engine power production and absorption”, however there appears to be no description of how this calculation is actually performed within the description.  An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention (MPEP 2163 I).  As there is no description as to how the claimed calculation is performed, the claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention and the claims fail the written description requirement for this reason.  
Claims 4-6 depend from claim 3 and inherent the deficiency of their parent claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swann et al. (U.S. 2018/0178920).
Re claim 1:
Swann discloses method of variable cycle compensation (Figs. 2, 6, and Abstract) in a gas turbine engine (110, turbofan gas turbine engine - Para 67 (corresponds to 210 per Para 77)), the method comprising: 
adjusting, by a controller (120, controller - Para 68), an electric component (214, electrical machine/motor generator - Para 76 (corresponds to 113 per Para 77)) to compensate for a power change induced by an actuation system (132, actuator - Para 68; 112, variable area fan exhaust nozzle - Para 68; Para 70 - “…a variable pitch rotor, variable area nozzle and/or variable outlet guide vanes 119…”; Para 73 - “…a possible change in fan blade pitch and/or a possible change in fan OGV pitch and/or a change in bypass nozzle area…”) by operating the electric component (214) as an electric motor (Para 74 - “…an electrical drive to the fan used to supplement the reduced mechanical drive…”) to compensate for an increase in power absorption or a decrease in power production of a turbomachinery (216, engine core - Para 76) of the gas turbine engine (110)(Paras 73-74 - “…When the engine is operating in a mode that suppresses contrails the bypass air flow may be increased by increasing the fan rotational speed with a possible change in fan blade pitch and/or a possible change in fan OGV pitch and/or a change in bypass nozzle area… the core fuel flow, core mass flow, and hence the water-vapour emissions in the core, can be decreased and an electrical drive to the fan used to supplement the reduced mechanical drive…”; Para 93), wherein the turbomachinery (216) comprises at least one compressor section (106, compressors - Para 54) and at least one turbine section (109, turbines - Para 54) operably coupled to a shaft (111, shafts - Para 55) of the gas turbine engine (110), the actuation system is configured to adjust a variable cycle of the turbomachinery by adjusting power absorption or power production (Para 70 and 74 - “…at times where the contrail suppression is deemed necessary… rotational velocity of the fan may be controlled … in combination with other features such as a variable pitch rotor, variable area nozzle and / or variable outlet guide vanes… the core fuel flow, core mass flow, and hence the water-vapour emissions in the core, can be decreased…”), and the electric component (214) is configured to add or subtract torque to the shaft (111)(see Fig. 2, Para 55, Para 74 - “…an electrical drive to the fan used to supplement the reduced mechanical drive…” and Para 85); and 
operating the electric component (214) as an electric generator to compensate for an increase in power production or a decrease in power absorption of the turbomachinery (Paras 71 and 90).
Re claim 2:
Swann discloses the method (Figs. 2, 6) of claim 1 (as described above), further comprising: 
receiving a control input (see Fig. 2 at element 120 and Paras 97-99); and 
determining a plurality of current operating conditions (Para 111 - “…controller then determines…whether it is deemed appropriate to use a method for mitigating contrail formation under the current operating conditions. For instance, it may or may not be considered appropriate to only use this invention when contrails persist, e.g. if ambient relative humidity over ice is 100 % or greater…”; Para 112 - “…When operating at reduced engine core speeds and/or modified fan speeds, the controller determines whether the intended engine core operating conditions induce an adverse operating state for the engine…”; Para 113 - “…for deciding when selective electrical motor assistance to the engine core compressor is required to be set based on relative values for a plurality of parameters . For example a combination of pressure drop and flow rate may be used . Either or both of those parameters may be used in conjunction with the torque applied to either or both engine shafts 111…”) of the gas turbine engine (110).
Re claim 3:
Swann discloses the method (Figs. 2, 6) of claim 2 (as described above), further comprising:
calculating a plurality of commands (described fully in Paras 86-120; see especially Para 86, Para 93 - “During contrail suppression the fuel-flow rate to the engine core 216 is reduced and may for example.be reduced down to zero”, Para 116 - “…the controller determines the degree of electrical assistance to the engine core compressor that is required to avoid the onset of the adverse condition…”) to a plurality of power production and absorption subsystems (212/215/216/214 (person having ordinary skill in the art would recognize elements 212/215/216/214 are collectively a type of power production and absorption subsystem as shown in Fig. 6 and as described in Para 76); 222/224 (person having ordinary skill in the art would recognize elements 222/224 are collectively a type of power production and absorption subsystem as shown in Fig. 6 and as described in Para 79)) for adjusting the variable cycle based on the current operation condition of the gas turbine engine (110) using a plurality of models (Para 93 - “During contrail suppression the fuel-flow rate to the engine core 216 is reduced and may for example.be reduced down to zero…” (the reduction of fuel during contrail suppression is a type of model of subsystem 212/215/216/214 as shown in Fig. 6); Para 116 - “…the controller determines the degree of electrical assistance to the engine core compressor that is required to avoid the onset of the adverse condition…” (determining a degree of electrical assistance requires a type of model of subsystem 212/215/216/214)) of the subsystems (212/215/216/214; 222/224) that describe relationships between the commands and respective impacts on engine power production and absorption (see Fig. 6 and Paras 86-120; see especially Para 86, Para 93 and Para 116).
Re claim 4:
Swann discloses the method (Figs. 2, 6) of claim 3 (as described above), further comprising:
communicating the commands to the power production, power absorption (Para 117 - “…the controller can instruct the change in operating conditions, along with any electrical assistance to the engine core (i.e. high pressure) spool as required…”), and one or more other actuation subsystems (119, bypass closure - Para 63 (see Fig. 5 and Para 63 (a type of actuation subsystem is necessary for performing described function of Para 63)))(Para 90 - “In the descent phase of flight…airflow to the co-located fan 212 could be closed off (as shown in Fig. 5)…”) based on the control input and the current operating conditions (Para 90 - “In the descent phase of flight…airflow to the co-located fan 212 could be closed off (as shown in Fig. 5)…”; Para 116 - “If an intended adverse operating condition is determined… the controller can instruct the change in operating conditions, along with any electrical assistance to the engine core (i.e. high pressure) spool as required…”).
Re claim 5:
Swann discloses the method (Figs. 2, 6) of claim 4 (as described above), wherein the electric component (214) absorbs power as the electric generator (Paras 71 and 89-90) to produce electrical power for an aircraft use or recharging of a battery system (200, energy storage unit - Para 76 (a type of battery system as shown in Fig. 6 and as described in Para 76))(Para 89 - “…energy storage unit could also be receiving electrical energy from the generator 214/217…providing charge to the energy storage unit 200.”).
Re claim 6:
Swann discloses the method (Figs. 2, 6) of claim 4 (as described above), wherein the actuation system comprises a variable area turbine (Para 70 - “…variable area nozzle…”).
Re claim 7:
Swann discloses the method (Figs. 2, 6) of claim 1 (as described above), wherein the electric component (214) is a motor- generator (Para 85 - “…motor generator 113…correspond to one of electrical machines 214…”).
Re claim 8:
Swann discloses the method (Figs. 2, 6) of claim 1 (as described above), wherein the electric component (214) adds power as the electric motor (Para 74 - “…an electrical drive to the fan used to supplement the reduced mechanical drive…”, Para 85, and Para 86 - “…the energy storage unit could supplement the power to the fan by driving the electrical machine(s) 214 / 217 as motors…”).
Re claim 9:
Swann discloses the method (Figs. 2, 6) of claim 1 (as described above), wherein the actuation system comprises one or more of a variable area nozzle (Para 70 - “…variable area nozzle…”) and/or a variable fan blade angle.
Re claim 10:
Swann discloses the method (Figs. 2, 6) of claim 1 (as described above), wherein the actuation system comprises one or more of an adaptive fan system (Para 45 - “…fans 12 includes a rotor having fan blades 14 mounted on a rotatable hub and may have a blade pitch adjustment mechanism for synchronously adjusting the pitch of the blades 14 relative to the air flow which passes them in use…”; Para 70 - “…variable pitch rotor…”) and/or a rotating fan inlet guide vane.
Re claim 11:
Swann discloses a method (Figs. 2, 6, and Abstract) comprising: 
adjusting, by a controller (120, controller - Para 68), a variable cycle (see Fig. 2) of a turbomachinery (216, engine core - Para 76) of a gas turbine engine (110, turbofan gas turbine engine - Para 67 (corresponds to 210 per Para 77))(Para 68 - “…controller 120 may be arranged to control an actuator 132 to vary the cross-sectional area of the variable area fan exhaust nozzle 112…” and Para 70 - “…change in rotational velocity may feature in combination with other features such as a variable pitch rotor , variable area nozzle and / or variable outlet guide vanes 119 to help accommodate a wide range of fan pressure ratios and aircraft forward speed.”); and 
providing a shaft power supply or a load (214, electrical machine/motor generator - Para 76 (corresponds to 113 per Para 77)(element 214 is a type of shaft power supply as described in Paras 74, 85, and 86 and is a type of load as described in Paras 71 and 89-90)) corresponding respectively to an adjustment of the turbomachinery for separate control of thrust and cycle responses (Paras 86-90) and compensating for a power change induced by adjusting the variable cycle of the turbomachinery (Paras 73-74 - “…When the engine is operating in a mode that suppresses contrails the bypass air flow may be increased by increasing the fan rotational speed with a possible change in fan blade pitch and/or a possible change in fan OGV pitch and/or a change in bypass nozzle area… the core fuel flow, core mass flow, and hence the water-vapour emissions in the core, can be decreased and an electrical drive to the fan used to supplement the reduced mechanical drive…”; Para 93).
Re claim 12:
Swann discloses the method (Figs. 2, 6) of claim 11 (as described above), wherein control operation of the controller (120) is based on one or more of a thrust command (Paras 86-90 - “…If additional thrust is required… the energy storage unit could supplement the power to the fan by driving the electrical machine(s) 214/217 as motors… when the thrust demand is very low…Thrust could be provided predominately or entirely using electrical energy from the energy storage unit 200 to drive the co-located fan 212…During cruise…engine throttle is set at a suitable level to meet the aircraft’s thrust requirement as well as providing charge to the energy storage unit 200… In the descent phase of flight, the engine 210 is in its unlit or idle state. The fan 222 of the propulsive fan 220 (if present) is being driven (‘windmilling’) by air-flow resulting from the forward motion of the aircraft, and as a result is causing the generator 224 to generate electrical energy which is used to charge the energy storage unit 200. Additionally or alternatively, the co-located fan 212 of the engine 210 can be used in a ‘wind-milling’ capacity to charge the energy storage unit 200 with electrical energy generated by the generator 214/217.”) and/or a throttle lever angle.
Re claim 13:
Swann discloses the method (Figs. 2, 6) of claim 11 (as described above), wherein control operation of the controller (120) is based on one or more of a clearance, a compressor parameter (Para 112 - “…surge margin…” and “pressure change across the compressor…”), and/or a turbine parameter.
Re claim 14:
Swann discloses the method (Figs. 2, 6) of claim 11 (as described above), wherein the shaft power supply or the load (214) is provided by a generator (Paras 71 and 90).
Re claim 15:
Swann discloses the method (Figs. 2, 6) of claim 11 (as described above), wherein adjusting the variable cycle of the turbomachinery is performed by adjusting power absorption or power production of an actuation system (132, actuator - Para 68; 112, variable area fan exhaust nozzle - Para 68; Para 70 - “…a variable pitch rotor, variable area nozzle and/or variable outlet guide vanes 119…”; Para 73 - “…a possible change in fan blade pitch and/or a possible change in fan OGV pitch and/or a change in bypass nozzle area…”).
Re claim 16:
Swann discloses the method (Figs. 2, 6) of claim 15 (as described above), wherein the actuation system comprises a variable area turbine (Para 70 - “…variable area nozzle…”).
Re claim 17:
Swann discloses the method (Figs. 2, 6) of claim 15 (as described above), wherein the actuation system comprises one or more of a variable area nozzle, a variable fan blade angle, an adaptive fan system (Para 45 - “…fans 12 includes a rotor having fan blades 14 mounted on a rotatable hub and may have a blade pitch adjustment mechanism for synchronously adjusting the pitch of the blades 14 relative to the air flow which passes them in use…”; Para 70 - “…variable pitch rotor…”), and/or a rotating fan inlet guide vane.
Re claim 18:
Swann discloses the method (Figs. 2, 6) of claim 11 (as described above), wherein the shaft power supply or the load (214) is provided by an electric motor (Para 74 - “…an electrical drive to the fan used to supplement the reduced mechanical drive…”, Para 85, and Para 86 - “…the energy storage unit could supplement the power to the fan by driving the electrical machine(s) 214 / 217 as motors…”).
Re claim 19:
Swann discloses the method (Figs. 2, 6) of claim 11 (as described above), wherein the shaft power supply or the load (214) is provided by a motor-generator (Para 85 - “…motor generator 113…correspond to one of electrical machines 214…”) operable in a generator mode (Paras 71 and 89-90) to charge a battery system (200, energy storage unit - Para 76 (a type of battery system as shown in Fig. 6 and as described in Para 76)) and in a motor mode (Para 74 - “…an electrical drive to the fan used to supplement the reduced mechanical drive…”, Para 85, and Para 86 - “…the energy storage unit could supplement the power to the fan by driving the electrical machine(s) 214 / 217 as motors…”) to provide supplemental rotation force to the gas turbine engine based on electric current from the battery system (200)(see Paras 86-88 - “…the energy storage unit could supplement the power to the fan by driving the electrical machine(s) 214/217 as motors…when the thrust demand is very low…thrust could be provided predominantly or entirely using electrical energy from the energy storage unit 200…”) or an auxiliary power unit.
Re claim 20:
Swann discloses the method (Figs. 2, 6) of claim 19 (as described above), further comprising: 
using the battery system (200) during flight (Para 86 - “different flight regimes”) to power one or more electrical systems (220, remote propulsive fan - Para 79 (a type of electrical system as shown in Fig. 6 and as described in para 79))(Para 86 - “For different…flight regimes…energy storage unit could provide supplementary power to the remote propulsive fan 220…”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LOREN C EDWARDS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        10/14/22